FILED
                            NOT FOR PUBLICATION
                                                                              NOV 26 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MYRNA IRENE LOPEZ-CASTANO,                       No. 19-71809
AKA Myra Castano,
                                                 Agency No. A209-138-837
              Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 19, 2021
                             San Francisco, California

Before: W. FLETCHER and MILLER, Circuit Judges, and KORMAN,** District
Judge.

      Myrna Irene Lopez-Castano (“Petitioner”) petitions for review of the Board

of Immigration Appeals’s (“BIA”) denial of her appeal from an Immigration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
Judge’s (“IJ”) denial of asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”).

      Petitioner previously lived with her husband and three children in their

hometown in Mexico. According to Petitioner’s testimony, every year in their

town, the local cartel would target local teenage girls to “give” to their boss.

Petitioner’s daughter was one of the girls targeted by the cartel, and the cartel

threatened to kill the entire family. Petitioner fled with her family to the United

States.

      The IJ denied Petitioner’s applications for relief, and the BIA dismissed

Petitioner’s appeal. The BIA assumed Petitioner was credible but found that her

proposed particular social group (“PSG”), “mothers of teenage daughters,” was

neither sufficiently particular nor socially distinct. On Petitioner’s CAT

application, the BIA found Petitioner had not identified sufficient evidence of

likelihood of torture.

      We have jurisdiction to review the petition under 8 U.S.C. § 1252(a)(1). We

deny the petition for review.

      1. Applicants for asylum and withholding of removal who rely on

membership in a PSG as a protected ground must establish that the proposed group

is “(1) composed of members who share a common immutable characteristic, (2)


                                           2
defined with particularity, and (3) socially distinct within the society in question.”

Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (quoting Matter of M-E-V-G-,

26 I. & N. Dec. 227, 237 (BIA 2014)). A proposed social group is not cognizable

where “society-specific evidence of social distinction” is absent. Conde Quevedo

v. Barr, 947 F.3d 1238, 1243 (9th Cir. 2020). Substantial evidence supports the

BIA’s determination that Petitioner’s broad proposed PSG of all mothers of

teenage daughters is insufficiently socially distinct to constitute a cognizable PSG.

      2. To establish entitlement to protection under CAT, an applicant must show

“it is more likely than not that he or she would be tortured if removed to the

proposed country of removal.” 8 C.F.R. § 1208.16(c)(2). Petitioner did not

provide sufficient evidence to compel the conclusion that, if she returns to Mexico

years after the cartel targeted her family, she will more likely than not be subject to

torture. See Mairena v. Barr, 917 F.3d 1119, 1126 (9th Cir. 2019) (“[O]ur task is

to determine whether there is substantial evidence to support the BIA’s finding, not

to substitute an analysis of which side in the factual dispute we find more

persuasive.” (quotation marks and citations omitted)).

      PETITION DENIED.




                                           3